Citation Nr: 1419813	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and major depressive disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in which the RO denied the Veteran's claim of entitlement to service connection for depressive disorder claimed as nervous condition, stress, sadness, and lack of sleep.  

As noted above, in the June 2007 rating decision, the RO denied service connection for depressive disorder claimed as nervous condition, stress, sadness and lack of sleep.  Nevertheless, given the evidence of record (including diagnoses of depression and anxiety), the Board has expanded the claim to one for service connection for any psychiatric disability, and the appeal is recharacterized as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2012 and April 2013, the Board remanded this claim for additional development.    

The Board notes that, pursuant to his request for a Board hearing, the Veteran was scheduled for a video-conference hearing on March 18, 2010, at the RO.  Although the hearing notification letter was not returned by the United States Postal Service as undeliverable, the Veteran failed to appear for the scheduled hearing, and has not requested rescheduling of the hearing.  Accordingly, his Board hearing request is deemed withdrawn.  See 38 C.F.R.§ 20.702 (d) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.  

The Board notes that documents submitted in conjunction with a claim for waiver of overpayment indicate that the Veteran had been in receipt of disability benefits from the Social Security Administration (SSA) since September 2006 and that his disability onset date was July 14, 1998.  It does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's SSA records is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



